ORDER

PER CURIAM.
Claimant Terry L. O’Connor appeals from an order issued by the Labor and Industrial Relations Commission (“the Commission”) that awarded him $6,352.39 in permanent partial disability benefits as compensation for a shoulder injury he sustained in a 2006 work-related accident but denied him compensation for a neck injury he contends resulted from that same accident. After a thorough review of the record, we conclude that the Commission’s order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).